Citation Nr: 1126391	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the Veteran's claims of entitlement to service connection for a left and right knee condition.  

This matter has been previously before the Board, most recently in February 2010 when the Board remanded the Veteran's claims for service connection for a right and left knee condition for additional development of the evidence of record, as will be discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is necessary of the Veteran's claim for service connection for a right and left knee condition.  Although the Board sincerely regrets the additional delay, a remand by the Board is necessary to further develop the medical evidence of record, based on both inadequacies in the July 2010 VA examination and a new theory of entitlement put forth by the Veteran's representative in May 2011.

Once VA undertakes a duty to provide a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Additionally, for claims, like this one, that are based on a theory of secondary service connection, two issues must be addressed: first, whether the Veteran's service connected disabilities caused his left and right knee conditions, and second, whether his service connected disabilities aggravated existing left and right knee conditions.  See 38 C.F.R. § 3.310(b) (2010) (providing that "any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the non-service connected disease, will be service connected.")  While the Veteran was afforded a VA examination in July 2010 that addressed the issue of whether the Veteran's service connected right foot condition caused his left and right knee conditions, the examination did not address the possibility of aggravation of the Veteran's left and right knee conditions.  Additionally, in May 2011 the Veteran's representative suggested that there may be a secondary connection between the Veteran's service connected type II diabetes mellitus and his left and right knee conditions.  The possibility of such a connection was not addressed in the prior examination report.  As such, the Board finds that additional VA examination is warranted to address these issues.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should arrange for the Veteran to undergo a VA examination with the same examiner who conducted the Veteran's July 2010 examination, if possible, and if not that examiner, then an examiner of appropriate expertise, to determine the etiology of the Veteran's left and right knee conditions, to include whether the left and right knee conditions are secondary to any of the Veteran's service connected disabilities, specifically including his right foot condition and type II diabetes mellitus.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the relevant records.  A notation to the effect that this record review took place should be included in the examiner's report.  

The examiner should offer an opinion as to the following:  

a.  Is it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and/or right knee conditions are due to any of the Veteran's service connected disabilities, specifically including his right foot disability and/or his type II diabetes mellitus?  

b.  Is it is at least as likely as not that the Veteran's left and/or right knee conditions are aggravated by (i.e. increased in severity beyond the natural progression of the disability) any of the Veteran's service connected disabilities, specifically including his right foot disability and/or type II diabetes mellitus?  

If the Veteran's left and right knee conditions are found to be aggravated by any of the Veteran's service connected disabilities, specifically including his right foot disability and type II diabetes mellitus, the examiner should, to the extent possible, describe the baseline level of the Veteran's left and right knee conditions prior to any such aggravation by the service connected disability or disabilities.

c.  Is it is at least as likely as not that the Veteran's left and right knee conditions are otherwise the result of service or any incident therein?

All opinions provided should be supported by a complete rationale.  

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  See 38 C.F.R. § 3.655 (2010).  

3.  Thereafter, the RO or AMC should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO or AMC should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


